Exhibit 10.1

 



ACTINIUM PHARMACEUTICALS, INC.

 

Common Stock, par value $0.001 per share

 

Placement Agent Agreement

 

June 4, 2015

 

Laidlaw & Company (UK) Ltd.,

As representative of the several Placement Agents

named hereto,

c/o Laidlaw & Company (UK) Ltd.
546 Fifth Avenue, 5th Floor
New York, New York 10036

 

Ladies and Gentlemen:

 

Actinium Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
to certain purchasers, pursuant to the terms of this Placement Agency Agreement
(this “Agreement”) and the Subscription Agreements in form attached hereto as
Exhibit A (the “Subscription Agreement”) entered into with the purchasers
identified therein (each, a “Purchaser” and collectively, the “Purchasers”), One
Million Nine Hundred Twenty-Three and Seventy-Eight (1,923,078) shares (the
“Securities”) of its common stock, par value $0.001 per share (the “Common
Stock”). The Company desires to engage Laidlaw & Company (UK) Ltd. as the
exclusive placement agent (collectively, the “Placement Agent”) and Laidlaw &
Company (UK) Ltd. as the representative of the several Placement Agents (the
“Representative”) in connection with the offering, issuance and sale of the
Securities.

 

1. The Company represents and warrants to, and agrees with, the Placement Agent
that:

 

(a) A registration statement on Form S-3 (File No. 333-194768) (the “Initial
Registration Statement”) in respect of the Securities has been filed with the
Securities and Exchange Commission (the “Commission”); the Initial Registration
Statement and any post-effective amendment thereto, each in the form heretofore
delivered to you and, excluding exhibits to the Initial Registration Statement,
but including all documents incorporated by reference in the prospectus included
therein, have been declared effective by the Commission in such form; other than
a registration statement, if any, increasing the size of the offering (a “Rule
462(b) Registration Statement”), filed pursuant to Rule 462(b) under the
Securities Act of 1933, as amended (the “Act”), which became effective upon
filing, no other document with respect to the Initial Registration Statement or
document incorporated by reference therein has heretofore been filed, or
transmitted for filing, with the Commission and no stop order suspending the
effectiveness of the Initial Registration Statement, any post-effective
amendment thereto or the Rule 462(b) Registration Statement, if any, has been
issued and no proceeding for that purpose has been initiated or, to the
Company’s knowledge, threatened by the Commission (the base prospectus filed as
part of the Initial Registration Statement, in the form in which it has most
recently been filed with the Commission on or prior to the date of this
Agreement relating to the Securities, is hereinafter called the “Basic
Prospectus”; any preliminary prospectus (including any preliminary prospectus
supplement) relating to the Securities filed with the Commission pursuant to
Rule 424(b) under the Act is hereinafter called a “Preliminary Prospectus”; the
various parts of the Initial Registration Statement and the Rule 462(b)
Registration Statement, if any, including all exhibits thereto and including any
prospectus supplement relating to the Securities that is filed with the
Commission and deemed by virtue of Rule 430B under the Act to be part of the
Initial Registration Statement, each as amended at the time such part of the
Initial Registration Statement became effective or such part of the Rule 462(b)
Registration Statement, if any, became or hereafter becomes effective, are
hereinafter collectively called the “Registration Statement”; the Basic
Prospectus, as amended and supplemented immediately prior to the Applicable Time
(as defined in Section 1(c) hereof), is hereinafter called the “Pricing
Prospectus”; the form of the final prospectus relating to the Securities filed
with the Commission pursuant to Rule 424(b) under the Act, is hereinafter called
the “Prospectus”; any reference herein to the Basic Prospectus, the Pricing
Prospectus, any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include the documents incorporated by reference therein pursuant to
Item 12 of Form S-3 under the Act, as of the date of such prospectus; any
reference to any amendment or supplement to the Basic Prospectus, any
Preliminary Prospectus or the Prospectus shall be deemed to refer to and include
any post-effective amendment to the Registration Statement, any prospectus
supplement relating to the Securities filed with the Commission pursuant to Rule
424(b) under the Act and any documents filed under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and incorporated therein, in each case
after the date of the Basic Prospectus, such Preliminary Prospectus or the
Prospectus, as the case may be; any reference to any amendment to the
Registration Statement shall be deemed to refer to and include any annual report
of the Company filed pursuant to Section 13(a) or 15(d) of the Exchange Act
after the effective date of the Registration Statement that is incorporated by
reference in the Registration Statement; and any “issuer free writing
prospectus” as defined in Rule 433 under the Act relating to the Securities is
hereinafter called an “Issuer Free Writing Prospectus”; and any Issuer Free
Writing Prospectus that is intended for general distribution to prospective
investors, as evidenced by its being so specified on Schedule II(a) hereto, is
hereinafter called a “General Use Issuer Free Writing Prospectus”;

 



1

 

 

(b) No order preventing or suspending the use of any Preliminary Prospectus or
any Issuer Free Writing Prospectus has been issued by the Commission, and each
Preliminary Prospectus, at the time of filing thereof, conformed in all material
respects to the requirements of the Act and the rules and regulations of the
Commission thereunder, and did not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that this representation and
warranty shall not apply to any statements or omissions made in reliance upon
and in conformity with information furnished in writing to the Company by the
Placement Agent through the Representative expressly for use therein, it being
understood and agreed that the only such information provided by the Placement
Agent through the Representative is that identified as such in Section 9(b);

 

(c) For the purposes of this Agreement, the “Applicable Time” means the time of
execution of the Subscription Agreements by the parties thereto. The Pricing
Prospectus, as supplemented by the information listed in Schedule II(c) hereto
and each General Use Issuer Free Writing Prospectus, taken together
(collectively, the “Pricing Disclosure Package”), including any prospectus
wrapper attached thereto, as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading; and each Issuer Free Writing Prospectus does not
conflict with the information contained in the Registration Statement, the
Pricing Disclosure Package or the Prospectus and each such Issuer Free Writing
Prospectus, as supplemented by and taken together with the Pricing Disclosure
Package as of the Applicable Time, did not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to statements or omissions made in an Issuer Free Writing
Prospectus in reliance upon and in conformity with information furnished in
writing to the Company by the Placement Agent through the Representative
expressly for use therein, it being understood and agreed that the only such
information provided by the Placement Agent through the Representative is that
identified as such in Section 9(b);

 



2

 

 

(d) The documents incorporated by reference in the Pricing Disclosure Package
and the Prospectus, when they became effective or were filed with the
Commission, as the case may be, conformed in all material respects to the
requirements of the Act or the Exchange Act, as applicable, and the rules and
regulations of the Commission thereunder, and none of such documents contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; any further documents so filed and incorporated by reference in the
Prospectus or any further amendment or supplement thereto, when such documents
become effective or are filed with the Commission, as the case may be, will
conform in all material respects to the requirements of the Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in
conformity with information furnished in writing to the Company by the Placement
Agent through the Representative expressly for use therein; and no such
documents were filed with the Commission since the Commission’s close of
business on the business day immediately prior to the date of this Agreement and
prior to the execution of this Agreement, except as set forth on Schedule II(b)
hereto;

 

(e) The Registration Statement conforms, and the Prospectus and any further
amendments or supplements to the Registration Statement and the Prospectus will
conform, in all material respects to the requirements of the Act and the rules
and regulations of the Commission thereunder and do not and will not, as of the
applicable effective date as to each part of the Registration Statement and as
of the applicable filing date as to the Prospectus and any amendment or
supplement thereto, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that this representation
and warranty shall not apply to any statements or omissions made in reliance
upon and in conformity with information furnished in writing to the Company by
the Placement Agent through the Representative expressly for use therein, it
being understood and agreed that the only such information provided by the
Placement Agent through the Representative is that identified as such in Section
9(b);

 

(f) The date of this Agreement is not more than three years subsequent to the
more recent of the initial effective time of the Registration Statement. If,
immediately prior to the third anniversary of the more recent of the initial
effective time of the Registration Statement, any of the Securities remain
unsold, the Company will prior to that third anniversary file, if it has not
already done so, a new shelf registration statement relating to the Securities,
in a form satisfactory to the Representative, will use its best efforts to cause
such registration statement to be declared effective within 180 days after that
third anniversary, and will take all other action necessary or appropriate to
permit the public offering and sale of the Securities to continue as
contemplated in the expired registration statement relating to the Securities.
References herein to the Registration Statement shall include such new shelf
registration statement.

 



3

 

 

(g) The financial statements of the Company (including all notes and schedules
thereto) included in the Registration Statement and the Pricing Disclosure
Package present fairly in all material respects the financial position of the
Company and its consolidated subsidiaries at the dates indicated, and the
balance sheet, statement of operations, stockholders’ equity and cash flows of
the Company and its consolidated subsidiaries for the periods specified and such
financial statements and related schedules and notes thereto, and the unaudited
financial information filed with the Commission as part of the Registration
Statement and the Pricing Disclosure Package, have been prepared in conformity
with generally accepted accounting principles, consistently applied throughout
the periods involved. The summary and selected financial data included in the
Pricing Disclosure Package present fairly in all material respects the
information shown therein as at the respective dates and for the respective
periods specified and have been presented on a basis consistent with the
consolidated financial statements set forth in the Pricing Disclosure Package
and other financial information. No other financial statements or supporting
schedules are required by the Act and the rules and regulations of the
Commission thereunder to be included in the Registration Statement or the
Pricing Disclosure Package. The other financial and related statistical
information included in the Registration Statement and the Pricing Disclosure
Package presents fairly in all material respects the information included
therein and has been prepared on a basis consistent with that of the financial
statements that are included in the Pricing Disclosure Package and the books and
records of the respective entities presented therein. All disclosures contained
in the Registration Statement and the Pricing Disclosure Package regarding
“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply with Regulation G of the Exchange Act and
Item 10 of Regulation S-K of the Act, to the extent applicable.

 

(h) The statistical and market-related data included in the Registration
Statement, the Preliminary Prospectus and the Pricing Disclosure Package, are
based on or derived from sources that the Company believes to be reliable and
accurate;

 

(i) The Company and each of its subsidiaries has filed all material Federal,
state, local and foreign tax returns which are required to be filed through the
date hereof, which returns are true and correct in all material respects or, has
received timely extensions thereof, and has paid all taxes which are required to
be paid by them and any related or similar assessment, fine or penalty levied
against any of them to the extent that the same are material and have become
due. There are no tax audits or investigations pending, which if adversely
determined would have a Material Adverse Effect (as hereinafter defined); nor
are there any material proposed additional tax assessments against the Company
or any of its subsidiaries;

 

(j) Neither the Company nor any of its subsidiaries has sustained since the date
of the latest audited financial statements included or incorporated by reference
in the Pricing Disclosure Package any material loss or interference with its
business, direct or contingent, including from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, otherwise than as set forth or
contemplated in the Pricing Disclosure Package; and, since the respective dates
as of which information is given in the Registration Statement and the Pricing
Disclosure Package, there has not been (i) any change in the capital stock or
long-term debt of the Company or any of its subsidiaries, taken as a whole
(other than changes pursuant to agreements or employee benefit plans or in
connection with the exercise of options or warrants, in each case as described
or referred to in the Pricing Disclosure Package) or (ii) or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the properties, business, management, prospects,
operations, earnings, assets, liabilities or condition (financial or otherwise)
of the Company and its subsidiaries, taken as a whole (a “Material Adverse
Effect”);

 



4

 

 

(k) The Company and its subsidiaries have good and marketable title to all real
property owned by them and have good title to all other material property owned
by them, in each case free and clear of all liens, encumbrances and defects
except such as are described in the Pricing Disclosure Package or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and its
subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not
materially interfere with the use made and proposed to be made of such property
and buildings by the Company and its subsidiaries;

 

(l) Except as described in the Pricing Disclosure Package or would not,
individually or in the aggregate, result in a Material Adverse Effect, (i)
neither the Company nor any of its subsidiaries is in violation of any
applicable federal, state, local or foreign statute, law, rule, regulation,
ordinance, code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products, asbestos-containing materials or
mold (collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (ii) the Company and
its subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements, (iii) there are no pending or threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
any Environmental Law against the Company or any of its subsidiaries and (iv)
there are no events or circumstances that would reasonably be expected to form
the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental agency or body, against or
affecting the Company or any of its subsidiaries relating to Hazardous Materials
or any Environmental Laws;

 

(m) The Company (i) has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and corporate authority to own its properties and conduct its
business as described in the Pricing Disclosure Package, and (ii) has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
except in the case of clause (ii), where the failure to be so qualified or in
good standing would not have a Material Adverse Effect; and each subsidiary of
the Company (x) has been duly incorporated or formed, as the case may be, and is
validly existing as a corporation or limited liability company, as applicable,
in good standing under the laws of its jurisdiction of incorporation or
formation, with the company power and authority to own its properties and
conduct its business as described in the Pricing Disclosure Package, and (y) has
been duly qualified as a foreign corporation or limited liability company for
the transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except in the case of clause (y), where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect;

 

(n) This Agreement and the Subscription Agreements have been duly authorized,
executed and delivered by the Company and constitute the valid and binding
obligations of the Company enforceable in accordance with their respective
terms. All corporate action required to be taken for the authorization, issuance
and sale of the Securities has been duly and validly taken;

 



5

 

 

(o) The Company has an authorized capitalization as set forth in the Pricing
Disclosure Package under the captions “Capitalization” and “Description of
Capital Stock” and all of the issued shares of capital stock of the Company have
been duly authorized and validly issued and are fully paid and non-assessable
and conform to the description of the Common Stock contained in the Pricing
Disclosure Package and Prospectus and all of the issued shares of capital stock
of each subsidiary of the Company have been duly authorized and validly issued,
are fully paid and non-assessable and (except for directors’ qualifying shares)
are owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims and there are no options, warrants or rights to
acquire shares of capital stock of any subsidiary of the Company; with respect
to stock options (the “Stock Options”) granted pursuant to the stock-based
compensation plans of the Company (the “Company Stock Plans”), (i) each Stock
Option intended to qualify as an “incentive stock option” under Section 422 of
the Internal Revenue Code so qualifies, (ii) each grant of a Stock Option was
duly authorized no later than the date on which the grant of such Stock Option
was by its terms to be effective (the “Grant Date”) by all necessary corporate
action, including, as applicable, approval by the board of directors of the
Company (or a duly constituted and authorized committee thereof) and any
required stockholder approval by the necessary number of votes or written
consents, and the award agreement governing such grant (if any) was duly
executed and delivered by each party thereto, (iii) each such grant was made in
accordance with the terms of the Company Stock Plans, (iv) the per share
exercise price of each Stock Option was equal to the fair market value of a
share of Common Stock, as determined in good faith by the Board of Directors on
the effective Grant Date and (v) each such grant was properly accounted for in
accordance with U.S. GAAP;

 

(p) The Securities to be issued and sold by the Company to the Purchasers
pursuant to the Subscription Agreements have been duly authorized and, when
issued and delivered against payment therefor as provided herein, will be duly
and validly issued and fully paid and non-assessable and will conform to the
description of the Securities contained in the Registration Statement, the
Pricing Disclosure Package and the Prospectus; and the issuance of the
Securities is not subject to any preemptive or similar rights that have not been
waived or complied with;

 

(q) The issue and sale of the Securities and the compliance by the Company with
its obligations under this Agreement, the Subscription Agreements and the
consummation of the transactions herein contemplated (A) will not conflict with
or result in a material breach or violation of any of the terms or provisions
of, or constitute a material default under, any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, (B) will not violate any of the
provisions of the Certificate of Incorporation or Bylaws of the Company, or the
organizational documents of any subsidiary, or (C) will not violate any statute
or any order, rule or regulation of any court or governmental agency or body
having jurisdiction over the Company or any of its subsidiaries or any of their
properties, and (D) will not require any consent, approval, authorization,
order, registration or qualification of or with any court, governmental agency
or body or third party, except for (x) such consents, approvals, authorizations,
orders, registrations or qualifications that have been obtained or made and are
in full force and effect, and (y) such consents, approvals, authorizations,
orders, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Securities;

 



6

 

 

(r) Neither the Company nor any of its subsidiaries is (A) in violation of its
Certificate of Incorporation, Bylaws or other organizational documents or (B) in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which it is a party or by
which it or any of its properties may be bound, except in the case of clause
(B), to the extent that such default would not have a Material Adverse Effect;

 

(s) The statements set forth in the Pricing Disclosure Package and Prospectus
under the caption “Description of Capital Stock,” insofar as they purport to
constitute a summary of the terms of the Stock, under the caption “Plan of
Distribution,” insofar as they purport to describe the provisions of the laws
and documents referred to therein, are accurate and complete in all material
respects;

 

(t) Other than as set forth in the Pricing Disclosure Package, there are no
legal or governmental proceedings pending to which the Company or any of its
subsidiaries or, to the knowledge of the Company, any officer or director of the
Company is a party or of which any property or assets of the Company or any of
its subsidiaries is the subject which, if determined adversely to the Company or
any of its subsidiaries or any officer or director, would individually or in the
aggregate reasonably be expected to have a Material Adverse Effect; and, to the
Company’s knowledge, no such proceedings are threatened by governmental
authorities or threatened by others;

 

(u) The Company is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof, will not be an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”);

 

(v) At the earliest time after the filing of the Initial Registration Statement
that the Company or another offering participant made a bona fide offer (within
the meaning of Rule 164(h)(2) under the Act) of the Securities and at the date
of this Agreement, the Company was not and is not, as of the date hereof, an
“ineligible issuer,” as defined in Rule 405 under the Act;

 

(w) GBH CPAs, PC, who have audited certain financial statements of the Company
and its subsidiaries is an independent registered public accounting firm with
respect to the Company as required by the Act and the rules and regulations of
the Commission thereunder and the Public Company Accounting Oversight Board
(United States) and except as disclosed in the Pricing Disclosure Package and
the Prospectus and as pre-approved in accordance with the requirements set forth
in Section 10A of the Exchange Act, GBH CPAs, PC has not been engaged by the
Company to perform any “prohibited activities” (as defined in Section 10A of the
Exchange Act);

 

(x) The Company maintains a system of internal accounting controls sufficient to
provide reasonable assurances that (A) transactions are executed in accordance
with management’s general or specific authorization; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with U.S GAAP and to maintain accountability for assets; (C) access
to assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company’s internal control over financial
reporting is effective and the Company is not aware of any material weaknesses
in its internal control over financial reporting. The Company is in compliance
with all applicable provisions of the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”) and all applicable rules and regulations promulgated
thereunder or implementing the provisions thereof that are presently in effect
and is actively taking steps to ensure that it will be in compliance with other
applicable provisions of Sarbanes-Oxley not currently in effect upon it and at
all times after the effectiveness of such provisions;

 



7

 

 

(y) The Company’s board of directors meets the independence requirements of, has
established an audit committee that meets the independence requirements of, the
rules and regulations of the Commission and of the NYSE MKT Company Guide and
the Company is in compliance with all other applicable corporate governance
requirements set forth in the NYSE MKT Company Guide that are then in effect and
is actively taking steps to ensure that it will be in compliance with other
applicable corporate governance requirements set forth in the NYSE MKT Company
Guide not currently in effect upon and all times after the effectiveness of such
requirements;

 

(z) Since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Disclosure Package, there has been no
change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting;

 

(aa) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective;

 

(bb) Except for the registration of the Securities under the Act and such
consents, approvals, authorizations, registrations or qualifications as may be
required under the Exchange Act and applicable state or foreign securities laws,
the Financial Industry Regulatory Authority (“FINRA”) and NYSE MKT LLC (the
“NYSE MKT”) in connection with the issuance and sale of the Securities by the
Company, no consent, approval, authorization or order of, or filing,
qualification or registration with, any court or governmental agency or body,
foreign or domestic, which has not been made, obtained or taken and is not in
full force and effect, is required for the execution, delivery and performance
of this Agreement andthe Subscription Agreements by the Company, the offer or
sale of the Securities or the consummation of the transactions contemplated
hereby;

 

(cc) The Company and its subsidiaries own or possess, or can reasonably promptly
acquire on commercially reasonable terms, adequate rights to use all material
patents, patent rights, licenses, inventions, copyrights, know how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names and other intellectual property rights, moral rights and other
rights necessary for the conduct of the business now operated by them. To the
Company’s knowledge, the Company’s business as now conducted and as proposed to
be conducted does not and will not infringe, misappropriate or otherwise violate
or conflict with any valid patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses or other Intellectual Property or franchise
right of any person or entity. No claim has been made against the Company
alleging the infringement, misappropriation or other violation by the Company of
any patent, trademark, service mark, trade name, copyright, trade secret,
license or other Intellectual Property or franchise right of any person or
entity. The Company has taken all reasonable steps to protect, maintain and
safeguard its rights in all intellectual property, including the execution of
appropriate nondisclosure and confidentiality agreements. To the Company’s
knowledge, all intellectual property owned by the Company is valid and
enforceable. The consummation of the transactions contemplated by this Agreement
will not result in the loss or impairment of or payment of any additional
amounts with respect to, nor require the consent of any other person or entity
in respect of, the Company’s right to own, use, or hold for use any of the
intellectual property as owned, used or held for use in the conduct of its
business as currently conducted. Neither the Company nor any of its subsidiaries
has received (or reasonably expects to receive) any notice of infringement of or
conflict with rights of others with respect to any of the foregoing or otherwise
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would reasonably be expected to have a Material Adverse
Effect;

 



8

 

 

(dd) There are no off-balance sheet arrangements (as defined in Regulation S-K
Item 303(a)(4)(ii)) that may have a material current or future effect on the
Company’s financial condition, changes in financial condition, results of
operations, liquidity, capital expenditures or capital resources;

 

(ee) The Company and each of its subsidiaries have complied, and are presently
in compliance, in all material respects, with its privacy and security policies,
and with all obligations, laws and regulations regarding the collection, use,
transfer, storage, protection, disposal and/or disclosure of personally
identifiable information and/or any other information collected from or provided
by third parties. The Company and its subsidiaries have taken commercially
reasonable steps to protect the information technology systems and data used in
connection with the operation of the Company and/or its subsidiaries. The
Company and its subsidiaries have used reasonable efforts to establish, and have
established, commercially reasonable disaster recovery and security plans,
procedures and facilities for the business, including, without limitation, for
the information technology systems and data held or used by or for the Company
and/or any of its subsidiaries. Except as set forth in the Pricing Disclosure
Package and the Prospectus, there has been no security breach or attack or other
compromise of or relating to any such information technology system or data
which would reasonably be expected to have a Material Adverse Effect;

 

(ff) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are, in the Company’s reasonable judgment, prudent and customary in
the businesses in which they are engaged; neither the Company nor any of its
subsidiaries has been refused any insurance coverage sought or applied for; and
neither the Company nor any of its subsidiaries has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.

 

(gg) There are no contracts or other documents which are required by the Act and
the rules and regulations of the Commission thereunder to be described in the
Registration Statement, the Pricing Disclosure Package or the Prospectus or to
be filed as an exhibit to the Registration Statement which have not been
described or filed as required;

 

(hh) Except as disclosed in the Pricing Disclosure Package, there are no related
party transactions that would be required to be disclosed therein by Item 404 of
Regulation S-K promulgated under the Act and any such related party transactions
described therein are accurately described in all material respects;

 

(ii) Neither the Company nor any of its subsidiaries maintains or contributes
to, or otherwise has any current or contingent liability with respect to, an
employee benefit plan that is subject to Title IV of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”), or Section 412 of the Internal Revenue
Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); the Company and its subsidiaries are in
compliance in all material respects with the provisions of ERISA and the Code
applicable to employee benefit plans maintained or contributed to by the Company
and its subsidiaries; no non-exempt prohibited transaction has occurred, within
the meaning of Section 406 of ERISA or Section 4975 of the Code, for which the
Company or any of its subsidiaries would have any material liability;

 



9

 

 

(jj) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with ERISA, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Employee Benefit Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
to which the Company or any of its subsidiaries is a party with respect to the
Employee Benefit Laws is pending or, to the knowledge of the Company,
threatened;

 

(kk) Except as disclosed in the Pricing Disclosure Package and the Prospectus,
there are no contracts, agreements or understandings between the Company or its
subsidiaries and any person that would give rise to a valid claim against the
Company or the Placement Agent for a brokerage commission, finder’s fee or other
like payment in connection with this offering;

 

(ll) The holders of outstanding shares of the Company’s capital stock are not
entitled to preemptive or other rights to subscribe for the Shares that have not
been complied with or otherwise effectively waived; none of the outstanding
shares of Stock were issued in violation of any preemptive rights, rights of
first refusal or other similar rights to subscribe for or purchase securities of
the Company; there are no persons with registration or other similar rights to
have securities of the Company registered under the Act other than as disclosed
in the Pricing Disclosure Package; and there are no Persons with registration or
similar rights that would require any securities of the Company to be included
in the Registration Statement or in the offering contemplated hereby; there are
no authorized or outstanding options, warrants, preemptive rights, rights of
first refusal or other rights to purchase, or equity or debt securities
convertible into or exchangeable or exercisable for, any capital stock of the
Company or any of its subsidiaries other than those described in the Pricing
Disclosure Package; and the description of the Company’s stock option, stock
bonus and other stock plans or arrangements, and the options or other rights
granted thereunder, included in the Pricing Disclosure Package fairly presents
in all material respects the information required by the Act and the rules and
regulations of the Commission thereunder to be shown with respect to such plans,
arrangements, options and rights;

 

(mm) None of the Company, its subsidiaries or, to the Company’s knowledge, any
of their respective affiliates does business with any court, administrative
agency, regulatory body, commission or other governmental authority, board,
bureau or instrumentality, domestic or foreign, any subdivision thereof, or with
any individual, corporation, firm, partnership, joint venture, limited liability
company, estate, trust, business association, organization or other entity
located in any country that is the subject of the economic sanctions or programs
of the United States as administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to its subsidiaries or any joint venture partner or
other person or entity, in a manner that violates any U.S. sanctions
administered by OFAC;

 

(nn) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Bank Secrecy Act, as amended by Title III of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), the Currency and
Foreign Transactions Reporting Act of 1970, as amended, the applicable money
laundering statutes of jurisdictions where the Company and the Subsidiaries
conduct business, the applicable rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened;

 



10

 

 

(oo) Neither the Company nor any of its subsidiaries nor, to the Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such Persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Company, its
subsidiaries and its affiliates have conducted their businesses in compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith;

 

(pp) The Company and each of its subsidiaries and, to the Company’s knowledge,
its directors, officers, employees, and agents (while acting in such capacity)
are, and at all times since January 1, 2011 have been, in material compliance
with all applicable laws, including, without limitation, all healthcare laws
applicable to the Company and each of its subsidiaries or any of its products or
activities, including, but not limited to, the federal Anti-Kickback Statute (42
U.S.C. § 1320a-7b(b)), the civil False Claims Act (31 U.S.C. §§ 3729 et seq.),
the criminal False Claims Law (42 U.S.C. § 1320a-7b(a)), the federal Physician
Payment Sunshine Act (42 U.S.C. Section 1320a-7h), the Civil Monetary Penalties
Law (42 U.S.C. § 1320a-7a), all criminal laws relating to healthcare fraud and
abuse, including but not limited to 18 U.S.C. Sections 286 and 287, the
healthcare fraud criminal provisions under the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. § 1320d et seq.)(“HIPAA”), HIPAA, as
amended by the Health Information Technology for Economic and Clinical Health
Act (42 U.S.C. §§ 17921 et seq, the exclusion laws (42 U.S.C. § 1320a-7), the
Federal Food, Drug, and Cosmetic Act, the Public Health Service Act, Medicare
(Title XVIII of the Social Security Act), Medicaid (Title XIX of the Social
Security Act), the regulations promulgated pursuant to such laws, and any other
similar state or federal law or regulation (collectively, “Healthcare Laws”),
and have not engaged in activities which are, as applicable, prohibited or cause
for false claims liability, civil penalties, or mandatory or permissive
exclusion from Medicare, Medicaid or any other state or federal health care
program; the Company has not received any notification, correspondence or any
other written or oral communication, including notification of any pending or
threatened claim, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action (“Action”) from any governmental authority,
including, without limitation, the United States Food and Drug Administration
(“FDA”), the Nuclear Regulatory Commission, the Centers for Medicare & Medicaid
Services, the Office for Civil Rights, the U.S. Department of Justice, or the
U.S. Department of Health and Human Services Office of Inspector General (each,
a “Governmental Authority”), of potential or actual non-compliance by, or
liability of, the Company or any of its subsidiaries under any applicable laws
including Health Care Laws; to the Company’s knowledge, there are no facts or
circumstances that would reasonably be expected to give rise to liability of the
Company or any of its subsidiaries under any applicable laws, including
Healthcare Laws;

 



11

 

 

(qq) The Company and, as applicable, each of its subsidiaries holds all
material, and is operating in material compliance with, all certificates,
registrations, franchises, licenses, permits, clearances, exemptions, approvals,
and other authorizations issued by all applicable authorities, including state,
federal or foreign regulatory agencies or bodies required for the conduct of its
business as currently conducted (collectively, “Permits”), and all such Permits
are in full force and effect; the Company and each of its subsidiaries have
fulfilled and performed all of their material obligations with respect to the
Permits, and, to the Company’s knowledge, no event has occurred which allows, or
after notice or lapse of time would allow, revocation or termination thereof or
results in any other material impairment of the rights of the holder of any
Permit; to the Company’s knowledge, all applications, notifications,
submissions, information, claims, reports and statistics, and other data and
conclusions derived therefrom, utilized as the basis for any and all requests
for a Permit from any Governmental Authority relating to the Company and its
subsidiaries, their business and the products of the Company, when submitted to
such Governmental Authority, were true, complete and correct in all material
respects as of the date of submission and any necessary or required updates,
changes, corrections or modification to such applications, submissions,
information and data have been submitted to such Governmental Authority;

 

(rr) The clinical and pre-clinical studies and tests conducted by or on behalf
of or sponsored by the Company or any of its subsidiaries, were, and if still
pending, are, being conducted in all material respects in accordance with all
applicable Healthcare Laws, including, but not limited to, the Federal Food,
Drug and Cosmetic Act and its applicable implementing regulations at 21 C.F.R.
Parts 50, 54, 56, 58, and 312; any descriptions of clinical, pre-clinical and
other studies and tests, including any related results and regulatory status,
contained in the Registration Statement, the Time of Sale Disclosure Package or
the Prospectus are accurate and complete in all material respects; except as
disclosed in the Pricing Disclosure Package, there are no studies, tests or
trials the result of which reasonably call into question in any material respect
the clinical trial results described or referred to in the Pricing Disclosure
Package or the Prospectus; neither the FDA nor any applicable foreign regulatory
agency has commenced, or, to the Company’s knowledge, threatened to initiate,
any action to place a clinical hold order on, or otherwise terminate, delay or
suspend, any proposed or ongoing clinical investigation conducted or proposed to
be conducted by or on behalf of the Company or any of its subsidiaries;

 

(ss) The Company, or any of its subsidiaries, is not a party to or has any
ongoing reporting obligations pursuant to any corporate integrity agreements,
monitoring agreements, deferred prosecution agreements, consent decrees,
settlement orders, or similar agreements with or imposed by any governmental
authority;

 

(tt) Neither the Company nor any of its directors, officers, employees, or, to
the Company’s knowledge, agents, is debarred, suspended or excluded, or has been
convicted of any crime or engaged in any conduct that could result in a
debarment, suspension or exclusion, from any federal or state government health
care program under 21 U.S.C. § 335a or any similar state law, rule or
regulation; as of the effective date of the Registration Statement, no claims,
actions, proceedings or investigations that would reasonably be expected to
result in such a debarment, suspension or exclusion are pending or, to the
Company’s knowledge, threatened against the Company or any of its subsidiaries,
or the directors, officers, employees or agents of the Company or any of its
subsidiaries;

 



12

 

 

(uu) Except as disclosed in the Pricing Disclosure Package and the Prospectus or
as would not reasonably be expected to have a Material Adverse Effect, since
January 1, 2011, the Company and its subsidiaries have not received any FDA Form
483 or other governmental authority notice of inspectional observations,
“warning letters,” “untitled letters,” or similar correspondence or notice from
the FDA or other governmental authority alleging or asserting material
noncompliance with any applicable laws including Healthcare Laws. To the
Company’s knowledge, neither the FDA nor any other governmental authority is
considering such action; and

 

(vv) the conditions for use of Form S-3 set forth in the General Instructions
thereto have been satisfied;

 

(ww) except as disclosed in the Pricing Disclosure Package and the Prospectus,
there are no contracts, agreements or understandings between the Company and any
person granting such person the right to require the Company to file a
registration statement under the Act with respect to any securities of the
Company owned or to be owned by such person or to require the Company to include
such securities in the securities registered pursuant to a Registration
Statement or in any securities being registered pursuant to any other
registration statement filed by the Company under the Act;

 

(xx) Neither the Company, nor any of its affiliates, nor any person acting on
its or their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause the Securities to be integrated with prior offerings by the Company
for purposes of the Act which would require the registration of any such
securities under the Act;

 

(yy) No forward-looking statement (within the meaning of Section 27A of the Act
and Section 21E of the Exchange Act) contained in either the Pricing Disclosure
Package or the Prospectus has been made or reaffirmed without a reasonable
belief or has been disclosed other than in good faith;

 

(zz) Except for Mr. Sandesh Seth, the Company’s executive chairman, neither the
Company nor any of its affiliates (within the meaning of FINRA’s Conduct Rule
5121(f)(1)) directly or indirectly controls, is controlled by, or is under
common control with, or is an associated person (within the meaning of Article
I, Section 1(rr) of the By-laws of FINRA) of, any member firm of FINRA;

 

(aaa) The Company has not taken, directly or indirectly, any action that is
designed to or that has constituted or that would reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities;

 

(bbb) Except as set forth in the Pricing Disclosure Package and the Prospectus,
there is no legal or governmental action, suit, claim or proceeding pending to
which the Company is a party or of which any property or assets of the Company
is the subject which is required to be described in the Registration Statement,
the Pricing Disclosure Package or the Prospectus or a document incorporated by
reference therein and is not described therein, or which, singularly or in the
aggregate, if determined adversely to the Company, could have a Material Adverse
Effect or prevent the consummation of the transactions contemplated hereby; and
to the best of the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others;

 



13

 

 

(ccc) The interactive data in eXtensible Business Reporting Language included as
an exhibit to any document incorporated by reference into the Registration
Statement fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto;

 

(ddd) The Company does not own any “margin securities” as that term is defined
in Regulation U of the Board of Governors of the Federal Reserve System (the
“Federal Reserve Board”), and none of the proceeds of the sale of the Securities
will be used, directly or indirectly, for the purpose of purchasing or carrying
any margin security, for the purpose of reducing or retiring any indebtedness
which was originally incurred to purchase or carry any margin security or for
any other purpose which might cause any of the Securities to be considered a
“purpose credit” within the meanings of Regulation T, U or X of the Federal
Reserve Board.

 

2. Agreement to Act as Placement Agent.

 

(a)               On the basis of the representations, warranties and agreements
and subject to the terms and conditions set forth herein, the Company engages
the Placement Agent, on a commercially reasonable efforts basis, to act as its
exclusive placement agent and the Representative, as the representative of the
Placement Agent in connection with the offer and sale, by the Company, of the
Securities to the Purchasers. The Securities are being sold to the Purchasers
pursuant to the Subscription Agreements on the terms described on Schedule I
hereto. The Placement Agents may retain other brokers or dealers to act as
sub-agents on their respective behalf in connection with the offering and sale
of the Securities. Until the earlier of the Closing Date (as defined in Section
4 hereof) or the termination of this Agreement, the Company shall not, without
the prior consent of the Representative on behalf of the Placement Agent,
solicit or accept offers to purchase the Securities otherwise than through the
Placement Agent.

 

(b)               The Company expressly acknowledges and agrees that the
Placement Agent’s obligations hereunder are on a commercially reasonable efforts
basis, and this Agreement shall not give rise to any commitment by the Placement
Agent or any of their affiliates to underwrite or purchase any of the Securities
or otherwise provide any financing. No Placement Agent shall have authority to
bind the Company in respect of the sale of any Securities. The sale of the
Securities shall be made pursuant to the Subscription Agreements.

 

(c)               The Placement Agent shall make commercially reasonable efforts
to assist the Company in obtaining performance by each Purchaser whose offer to
purchase Securities has been solicited by such Placement Agent and accepted by
the Company, but the Placement Agent shall not, except as otherwise provided in
this Agreement, be obligated to disclose the identity of any potential Purchaser
or have any liability to the Company in the event any such purchase is not
consummated for any reason. Under no circumstances will the Placement Agent be
obligated to purchase any Securities for its own account and, in soliciting
purchases of Securities, the Placement Agent shall act solely as the Company’s
agent and not as a principal. Notwithstanding the foregoing and except as
otherwise provided in Section 2(d), it is understood and agreed that the
Placement Agent (or its affiliates) may, solely at its discretion and without
any obligation to do so, purchase Securities as a principal; provided, however,
that any such purchases by such Placement Agent (or its affiliates) shall be
fully disclosed to the Company (including the identity of such Investors) and
approved by the Company in accordance with Section 2(d).

 

(d)               Subject to the provisions of this Section 2, offers for the
purchase of Securities may be solicited by the Placement Agent as agent for the
Company at such times and in such amounts as such Placement Agent deems
advisable. The Placement Agent shall communicate to the Company, orally or in
writing, each reasonable offer to purchase Securities received by it as agent of
the Company. The Company shall have the sole right to accept offers to purchase
Securities and may reject any such offer, in whole or in part. The Placement
Agent shall have the right, in its discretion, subject to providing prior notice
to the Company, to reject any offer to purchase Securities received by it, in
whole or in part, and any such rejection shall not be deemed a breach of its
agreement contained herein.

 



14

 

 

(e)                As compensation for services rendered, on the Closing Date,
the Company shall pay to the Placement Agent by wire transfer of immediately
available funds to an account or accounts designated by the Placement Agent, an
aggregate amount based on a certain percentage of the gross proceeds received by
the Company from the sale of Securities on the Closing Date as set forth on
Schedule I hereto. Additionally, the Company shall pay to the Representative, by
deduction from the net proceeds of the offering contemplated herein, a
non-accountable expense allowance equal to one percent (1%) of the gross
proceeds received by the Company from the sale of the Securities. (collectively,
the “Agency Fee”). The Placement Agent agrees that the foregoing compensation,
together with any expense reimbursement payable in accordance with Section 7
hereunder, constitutes all of the compensation that the Placement Agent shall be
entitled to receive in connection with the offering contemplated hereby; such
compensation shall supersede, in all respects, any and all prior agreements or
understandings relating to compensation to be received by such Placement Agent
from the Company in connection with the offering contemplated hereby. No
Securities which the Company has agreed to sell pursuant to this Agreement shall
be deemed to have been purchased and paid for, or sold by the Company, until
such Securities shall have been delivered to the Purchaser thereof against
payment by such Purchaser. If the Company shall default in its obligations to
deliver Securities to a Purchaser whose offer it has accepted and from whom
subscription proceeds have been received, the Company shall indemnify and hold
the Placement Agent harmless against any loss, claim or damage arising from or
as a result of such default by the Company.

 

3. [INTENTIONALLY OMITTED].

 

4. Payment and Delivery. Subject to the terms and conditions hereof, payment of
the purchase price for, and delivery of certificates for, the Securities shall
be made at the offices of Sichenzia Ross Friedman Ference LLP (or at such other
place as shall be agreed upon by the parties), at 10:00 A.M., New York City
time, on June 9, 2015 (unless another time shall be agreed to by the parties,
such time herein referred to as the “Closing Date”). Subject to the terms and
conditions hereof, payment of the purchase price for the Securities shall be
made to the Company in the manner set forth below by Federal Funds wire
transfer, against delivery of certificates for the Securities to such persons,
and shall be registered in such name or names and shall be in such
denominations, as the Representative may request at least one business day
before the Closing Date. Payment of the purchase price for the Securities to be
purchased by the Purchasers shall be made by such Purchasers directly to Company
in accordance herewith. Subject to the terms and conditions hereof and of the
Subscription Agreements, the Purchasers shall, on the Closing Date, deliver to
the Company, by Federal Funds wire transfer, the aggregate purchase price for
the Securities. Within one (1) business day o the Closing Date, the Company
shall deliver to the Placement Agent, by Federal Funds wire transfer, an amount
equal to the sum of the aggregate Agency Fee payable to the Placement Agent and
the Representative’s bona fide estimate of the amount, if any, of expenses for
which the Placement Agent are entitled to reimbursement pursuant hereto. At
least one day prior to the Closing Date, the Representative shall submit to the
Company the Placement Agent’s expense reimbursement invoices and the Company
shall make the necessary reconciling payment on the Closing Date. Electronic
transfer of the Securities shall be made on the Closing Date in such names and
in such denominations as the Representative shall specify.

 



15

 

 

5. The Company agrees with the Placement Agent:

 

(a) To prepare the Prospectus in a form approved by you and to file such
Prospectus pursuant to Rule 424(b) under the Act not later than the Commission’s
close of business on the second business day following the execution and
delivery of this Agreement or such earlier time as may be required under the
Act; to make no further amendment or any supplement to the Registration
Statement, the Basic Prospectus or the Prospectus prior to the last Time of
Delivery which shall be disapproved by you promptly after reasonable notice
thereof; to advise you, promptly after it receives notice thereof, of the time
when any amendment to the Registration Statement has been filed or becomes
effective or any amendment or supplement to the Prospectus has been filed and to
furnish you with copies thereof; to file promptly all other material required to
be filed by the Company with the Commission pursuant to Rule 433(d) under the
Act, within the time required by such rule; to file promptly all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act subsequent to the date of the Prospectus and for so long as the
delivery of a prospectus (or in lieu thereof, the notice referred to in Rule
173(a) under the Act) is required in connection with the offering or sale of the
Securities; to advise you, promptly after it receives notice thereof, of the
issuance by the Commission of any stop order or of any order preventing or
suspending the use of any Preliminary Prospectus or other prospectus in respect
of the Securities, of the suspension of the qualification of the Securities for
offering or sale in any jurisdiction, of the initiation or threatening of any
proceeding for any such purpose, or of any request by the Commission for the
amending or supplementing of the Registration Statement or the Prospectus or for
additional information; and, in the event of the issuance of any stop order or
of any order preventing or suspending the use of any Preliminary Prospectus or
other prospectus or suspending any such qualification, to promptly use its
reasonable best efforts to obtain the withdrawal of such order;

 

(b) Promptly from time to time to take such action as you may reasonably request
to qualify the Securities for offering and sale under the securities laws of
such jurisdictions as you may request and to comply with such laws so as to
permit the continuance of sales and dealings therein in such jurisdictions for
as long as may be necessary to complete the distribution of the Securities,
provided that in connection therewith the Company shall not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction or subject itself to taxation in any jurisdiction in
which it is not otherwise subject to taxation on the date hereof;

 

(c) Prior to 10:00 a.m., New York City time, on the New York Business Day next
succeeding the date of this Agreement and from time to time, to furnish the
Placement Agent with written and electronic copies of the Prospectus in New York
City in such quantities as you may reasonably request, and, if the delivery of a
prospectus (or in lieu thereof, the notice referred to in Rule 173(a) under the
Act) is required at any time prior to the expiration of nine months after the
time of issue of the Prospectus in connection with the offering or sale of the
Securities and if at such time any event shall have occurred as a result of
which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made when such Prospectus (or in lieu thereof, the notice
referred to in Rule 173(a) under the Act) is delivered, not misleading, or, if
for any other reason it shall be necessary during such same period to amend or
supplement the Prospectus or to file under the Exchange Act any document
incorporated by reference in the Prospectus in order to comply with the Act or
the Exchange Act, to notify you and upon your request to file such document and
to prepare and furnish without charge to the Placement Agent and to any dealer
in securities as many written and electronic copies as you may from time to time
reasonably request of an amended Prospectus or a supplement to the Prospectus
which will correct such statement or omission or effect such compliance; and in
case the Placement Agent is required to deliver a prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) under the Act) in connection with
sales of any of the Securities at any time nine months or more after the time of
issue of the Prospectus, upon your request but at the expense of such Placement
Agent, to prepare and deliver to such Placement Agent as many written and
electronic copies as you may request of an amended or supplemented Prospectus
complying with Section 10(a)(3) of the Act;

 



16

 

 

(d) To make generally available to its securityholders as soon as practicable,
but in any event not later than sixteen months after the effective date of the
Registration Statement (as defined in Rule 158(c) under the Act), an earnings
statement of the Company and its subsidiaries (which need not be audited)
complying with Section 11(a) of the Act and the rules and regulations of the
Commission thereunder (including, at the option of the Company, Rule 158);

 

(e) Neither the Company nor, to the Company’s knowledge, any of the Company’s
officers, directors or affiliates has taken or will take, directly or
indirectly, any action designed or intended to stabilize or manipulate the price
of any security of the Company, or which caused or resulted in, or which might
in the future reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company;

 

(f) If the Company elects to rely upon Rule 462(b), the Company shall file a
Rule 462(b) Registration Statement with the Commission in compliance with Rule
462(b) by 10:00 p.m., Washington, D.C. time, on the date of this Agreement, and
the Company shall at the time of filing either pay the Commission the filing fee
for the Rule 462(b) Registration Statement or give irrevocable instructions for
the payment of such fee pursuant to Rule 111(b) under the Act;

 

(g) To use the net proceeds received by it from the sale of the Securities
pursuant to this Agreement in the manner specified in the Pricing Prospectus
under the caption “Use of Proceeds”;

 

(h) To use its reasonable best efforts to list, subject to notice of issuance,
the Securities on the NYSE MKT;

 

(i) Upon request of the Placement Agent, to furnish, or cause to be furnished,
to such Placement Agent an electronic version of the Company’s trademarks,
servicemarks and corporate logo for use on the website, if any, operated by such
Placement Agent for the purpose of facilitating the on-line offering of the
Securities (the “License”); provided, however, that the License shall be used
solely for the purpose described above, is granted without any fee and may not
be assigned or transferred.

 



17

 

 

(j) During the period beginning from the date hereof and continuing to and
including the date 60 days after the date of the Prospectus (the “Lock-Up
Period”), no officer or director as set forth on Schedule III of the Company
will, directly or indirectly, take any of the following actions with respect to
the Common Stock personally owned by such officer or director or any securities
convertible into or exchangeable or exercisable for any shares of Common Stock
personally owned by such officer or director: (i) offer, sell, contract to sell,
pledge, grant any option to purchase, make any short sale or otherwise transfer
or dispose of, directly or indirectly, or file with the Commission a
registration statement under the Act relating to, any securities of the Company
that are substantially similar to the Securities, including but not limited to
any options or warrants to purchase shares of Common Stock or any securities
that are convertible into or exchangeable for, or that represent the right to
receive, Common Stock, or any such substantially similar securities, or publicly
disclose the intention to make any offer, sale, pledge, disposition or filing,
(ii) enter into any swap or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of the Common Stock, or any such
other securities, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, without the prior written consent of the
Representative, other than (A) the Securities to be sold to the Placement Agent
hereunder, (B) the issuance of options, restricted stock units, restricted stock
or other equity awards to acquire shares of Common Stock granted pursuant to the
Company’s equity incentive plans that are described in the Prospectus, as such
plans may be amended or (iii) engage in any short selling of the Common Stock;
provided, however, that if (1) during the last 17 days of the initial Lock-Up
Period, the Company releases earnings results or announces material news or a
material event or (2) prior to the expiration of the initial Lock-Up Period, the
Company announces that it will release earnings results during the 15-day period
following the last day of the initial Lock-Up Period, then in each case the
Lock-Up Period will be automatically extended until the expiration of the 18-day
period beginning on the date of release of the earnings results or the
announcement of the material news or material event, as applicable, unless the
Representative, waives, in writing, such extension, except that such extension
will not apply if the provisions of FINRA Conduct Rule 2711(f)(4) do not
restrict the publishing or distribution of any research reports relating to the
Company published or distributed by the Placement Agent during the 15 days
before or after the last day of the Lock-Up Period (before giving effect to such
extension); the Company will provide the Representative and each stockholder
subject to the Lock-Up Period pursuant to the lockup letters described in
Section 8(n) with prior notice of any such announcement that gives rise to an
extension of the Lock-Up Period.

 

6.(a) The Company represents and agrees that, without the prior consent of the
Representative, it has not made and will not make any offer relating to the
Securities that would constitute a “free writing prospectus” as defined in Rule
405 under the Act, other than any such free writing prospectus the use of which
has been consented to by the Representative and which is listed on Schedule
II(a) hereto; the Placement Agent represents and agrees that, without the prior
consent of the Company and the Representative, it has not made and will not make
any offer relating to the Securities that would constitute a free writing
prospectus, other than any such free writing prospectus the use of which has
been consented to by the Company and the Representative is listed on Schedule
II(a) hereto;

 

(b) The Company has complied and will comply with the requirements of Rule 433
under the Act applicable to any Issuer Free Writing Prospectus, including timely
filing with the Commission or retention where required and legending; and

 

(c) The Company agrees that if at any time following issuance of an Issuer Free
Writing Prospectus any event occurred or occurs as a result of which such Issuer
Free Writing Prospectus would conflict with the information in the Registration
Statement, the Pricing Disclosure Package or the Prospectus or would include an
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances then
prevailing, not misleading, the Company will give prompt notice thereof to the
Representative and, if requested by the Representative, will prepare and furnish
without charge to the Placement Agent an Issuer Free Writing Prospectus or other
document which will correct such conflict, statement or omission; provided,
however, that this representation and warranty shall not apply to any statements
or omissions in an Issuer Free Writing Prospectus made in reliance upon and in
conformity with information furnished in writing to the Company by an Placement
Agent through the Representative expressly for use therein, it being understood
and agreed that the only such information provided by the Placement Agent
through the Representative is that identified as such in Section 9(b).

 



18

 

 

7. The Company covenants and agrees with the Placement Agent that the Company
will pay or cause to be paid the following: (i) the fees, disbursements and
expenses of the Company’s counsel and accountants in connection with the
registration of the Securities under the Act and all other expenses in
connection with the preparation, printing, reproduction and filing of the
Registration Statement, the Basic Prospectus, any Preliminary Prospectus, any
Issuer Free Writing Prospectus and the Prospectus and amendments and supplements
thereto and the mailing and delivering of copies thereof to the Placement Agent
and dealers; (ii) the cost of printing or producing any Agreement among the
Placement Agent, this Agreement, the Blue Sky Memorandum, closing documents
(including any compilations thereof) and any other documents in connection with
the offering, purchase, sale and delivery of the Securities; (iii) all necessary
issue, transfer and other stamp taxes in connection with the issuable and sale
of the Securities to the Placement Agent; (iv) all expenses in connection with
the qualification of the Securities for offering and sale under state securities
laws as provided in Section 5(c) hereof, including the fees and disbursements of
counsel for the Representative in connection with such qualification and in
connection with the Blue Sky survey (v) all fees and expenses in connection with
listing the Securities on NYSE MKT; (vi) if applicable, the filing fees incident
to, and the fees and disbursements of counsel for the Representative in
connection with, any required review by FINRA of the terms of the sale of the
Securities; (vii) if applicable, the costs incidental to the issuance of the
Securities, including the costs of preparation, printing and distribution of one
or more versions of the Preliminary Prospectus and the Prospectus for
distribution in Canada, in the form of a Canadian “wrapper” (including related
fees and disbursements of Canadian counsel to the Representative, which
disbursement shall not exceed $10,000); (viii) the cost of preparing stock
certificates, if applicable; (ix) the cost and charges of any transfer agent or
registrar; (x) the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the Securities, including without limitation, expenses associated with the
production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants; (xi) the actual out-of-pocket expenses of the Representative
(including the reasonable fees and expenses of their counsel and any other
independent experts retained by the Placement Agent) reasonably incurred in
connection with the transactions contemplated hereby in an aggregate amount not
to exceed $60,000); and (xii) all other costs, expenses and taxes incident to
the performance of its obligations hereunder which are not otherwise
specifically provided for in this Section. It is understood, however, that,
except as provided in this Section 7, and Sections 9 and 12 hereof, the
Placement Agent will pay all of their own costs and expenses, including the fees
of their counsel, transfer taxes on resale of any of the Securities by them, and
any advertising expenses connected with any offers they may make.

 

8. The obligations of the Placement Agent hereunder, as to the Securities to be
delivered at by the Company on the Closing Date, shall be subject, in their
discretion, to the condition that all representations and warranties and other
statements of the Company herein are, at and as of such Closing Date, true and
correct, the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

 

(a) The Prospectus shall have been filed with the Commission pursuant to Rule
424(b) under the Act within the applicable time period prescribed for such
filing by the rules and regulations under the Act and in accordance with
Section 5(a) hereof; all material required to be filed by the Company pursuant
to Rule 433(d) under the Act shall have been filed with the Commission within
the applicable time period prescribed for such filings by Rule 433; if the
Company has elected to rely upon Rule 462(b) under the Act, the Rule 462(b)
Registration Statement shall have become effective by 10:00 p.m., Washington,
D.C. time, on the date of this Agreement; no stop order suspending the
effectiveness of the Registration Statement or any part thereof shall have been
issued and no proceeding for that purpose shall have been initiated or
threatened by the Commission; no stop order suspending or preventing the use of
the Prospectus or any Issuer Free Writing Prospectus shall have been initiated
or threatened by the Commission; and all requests for additional information on
the part of the Commission shall have been complied with to your reasonable
satisfaction;

 



19

 

 

(b) Sichenzia Ross Friedman Ference LLP, counsel for the Placement Agent, shall
have furnished to you such written opinion or opinions, dated as of the Closing
Date, in form and substance satisfactory to you, with respect to the matters you
may reasonably request, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters;

 

(c) Barclay and Damon, LLP/The Matt Law Firm, PLLC, counsel for the Company,
shall have furnished to you their written opinion and a negative assurance
letter dated as of the Closing Date, in form and substance satisfactory to you;

 

(d) WilmerHale, IP counsel for the Company, shall have furnished to you their
written opinion each dated as of the Closing Date in form and substance
satisfactory to you;

 

(e) On the date of the Prospectus at a time prior to the execution of this
Agreement, on the effective date of any post-effective amendment to the
Registration Statement filed subsequent to the date of this Agreement, and also
as of the Closing Date, GBH CPAs, PC shall have furnished to you a comfort
letter or letters, dated the respective dates of delivery thereof, in form and
substance satisfactory to you;

 

(f)(i) Neither the Company nor any of its subsidiaries shall have sustained
since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Disclosure Package and Prospectus any
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, otherwise than as set forth or
contemplated in the Pricing Disclosure Package, and (ii) since the respective
dates as of which information is given in the Pricing Disclosure Package there
shall not have been any change in the capital stock or long-term debt of the
Company or any of its subsidiaries or any change, or any development involving a
prospective change, in or affecting the properties, business, management,
prospects, operations, earnings, assets, liabilities or condition (financial or
otherwise) of the Company and its subsidiaries, otherwise than as set forth or
contemplated in the Pricing Disclosure Package, the effect of which, in any such
case described in clause (i) or (ii), is in your judgment so material and
adverse as to make it impracticable or inadvisable to proceed with the public
offering or the delivery of the Securities being delivered on the Closing Date
on the terms and in the manner contemplated in the Prospectus;

 

(g) On or after the Applicable Time (i) no downgrading shall have occurred in
the rating accorded the Company’s securities by any “nationally recognized
statistical rating organization,” as that term is defined by the Commission for
purposes of Rule 436(g)(2) under the Act, and (ii) no such organization shall
have publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company’s debt securities;

 



20

 

 

(h) On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange or on NASDAQ; (ii) a suspension or
material limitation in trading in the Company’s securities on NASDAQ; (iii) a
general moratorium on commercial banking activities declared by either Federal
or New York authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States; (iv) the
outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war or (v) the
occurrence of any other calamity or crisis or any change in financial, political
or economic conditions in the United States or elsewhere, if the effect of any
such event specified in clause (iv) or (v) in your judgment makes it
impracticable or inadvisable to proceed with the public offering or the delivery
of the Securities being delivered at the Closing Date on the terms and in the
manner contemplated in the Prospectus;

 

(i) The Securities to be sold on the Closing Date shall have been duly listed,
subject to notice of issuance, on the NYSE MKT;

 

(j) No action shall have been taken and no law, statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would prevent the issuance or sale of the Securities or materially
and adversely affect or potentially materially and adversely affect the business
or operations of the Company; and no injunction, restraining order or order of
any other nature by any federal or state court of competent jurisdiction shall
have been issued which would prevent the issuance or sale of the Securities or
materially and adversely affect or potentially materially and adversely affect
the business or operations of the Company;

 

(k) The Company shall have complied with the provisions of Section 5(c) hereof
with respect to the furnishing of prospectuses on the New York Business Day next
succeeding the date of this Agreement; and

 

(l) The Company shall have furnished or caused to be furnished to you on the
Closing Date a certificate of the Chief Executive Officer and the Chief
Financial Officer of the Company satisfactory to you as to the accuracy of the
representations and warranties of the Company herein at and as of such time, as
to the performance by the Company of all of its obligations hereunder to be
performed at or prior to such time, as to the matters set forth in subsections
(a), (g), (h) and (j) of this Section 8, and as to such other matters as you may
reasonably request; and

 

(m) FINRA has confirmed that it has not raised any objection with respect to the
fairness and reasonableness of the placement agency terms and arrangements
relating to the offering of the Securities.

 

(n) On or prior to the date of this Agreement, the Company shall have obtained
and delivered to the Placement Agent executed copies of a lock-up letter from
the persons listed on Schedule III hereto, substantially to the effect set forth
in Annex III hereof in form and substance satisfactory to the Representative.

 

(o) The Company shall have entered into Subscription Agreements with each of the
Purchasers and such agreements shall be in full force and effect.

 

The Company will furnish the Representative with any additional opinions,
certificates, letters and documents as the Representative reasonably requests
and conformed copies of documents delivered pursuant to this Section 8. The
Representative may in its sole discretion waive on behalf of the Placement Agent
compliance with any conditions to the obligations of the Placement Agent
hereunder.

 



21

 

 

9.(a) The Company will indemnify and hold harmless the Placement Agent, its
partners, members, directors, officers, employees, agents, affiliates and each
person, if any, who controls such Placement Agent within the meaning of Section
15 of the Act or Section 20 of the Exchange Act (each, an “Indemnified Party”),
against any and all losses, claims, damages or liabilities, joint or several, to
which such Indemnified Party may become subject, under the Act, the Exchange
Act, other federal or state statutory law or regulation or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in any part of the Registration
Statement at any time, any Statutory Prospectus as of any time, the Final
Prospectus or any Issuer Free Writing Prospectus or (ii) the omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse each Indemnified Party
for any legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending against any loss, claim, damage,
liability, action, litigation, investigation or proceeding whatsoever (whether
or not such Indemnified Party is a party thereto), whether threatened or
commenced, and in connection with the enforcement of this provision with respect
to any of the above as such expenses are incurred; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement in or omission or alleged omission from any of such
documents in reliance upon and in conformity with written information furnished
to the Company by the Placement Agent through the Representative specifically
for use therein, it being understood and agreed that the only such information
furnished by the Placement Agent consists of the information described as such
in subsection (b) below.

 

(b) The Placement Agent will indemnify and hold harmless the Company, each of
its directors and each of its officers who signs a Registration Statement and
each person, if any, who controls the Company within the meaning of Section 15
of the Act or Section 20 of the Exchange Act (each, a “Placement Agent
Indemnified Party”), against any losses, claims, damages or liabilities to which
such Placement Agent Indemnified Party may become subject, under the Act, the
Exchange Act, other federal or state statutory law or regulation or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any part of the Registration
Statement at any time, any Statutory Prospectus as of any time, the Final
Prospectus, or any Issuer Free Writing Prospectus, or arise out of or are based
upon the omission or the alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by such
Placement Agent through the Representative specifically for use therein, and
will reimburse any legal or other expenses reasonably incurred by such Placement
Agent Indemnified Party in connection with investigating or defending against
any such loss, claim, damage, liability, action, litigation, investigation or
proceeding whatsoever (whether or not such Placement Agent Indemnified Party is
a party thereto), whether threatened or commenced, based upon any such untrue
statement or omission, or any such alleged untrue statement or omission as such
expenses are incurred, it being understood and agreed that the only such
information furnished by the Placement Agent consists of the following
information in the Final Prospectus furnished on behalf of the Placement Agent:
the paragraphs under the headings (A) “Discretionary Accounts”, and
(B) “Electronic Distribution”; and will reimburse the Company for any legal or
other expenses reasonably incurred by the Company in connection with
investigating or defending any such action or claim as such expenses are
incurred.

 



22

 

 

(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
under such subsection, except to the extent that the indemnifying party has been
materially prejudiced by such failure. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

 

(d) If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Placement Agent on the other from the
offering of the Securities. If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give the notice required under subsection (c) above,
then each indemnifying party shall contribute to such amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of the Company on the one
hand and the Placement Agent on the other in connection with the statements or
omissions which resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Placement Agent on the other shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company bear to the total placement agency fees and
commissions received by the Placement Agent, in each case as set forth in the
table on the cover page of the Prospectus. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Placement Agent on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and the Placement Agent agree that it would not be just
and equitable if contribution pursuant to this subsection (d) were determined by
pro rata allocation (even if the Placement Agent were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to above in this subsection (d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (d), no Placement Agent shall be required to contribute any amount in
excess of the amount by which the total price at which the Securities
underwritten by it and distributed to the public were offered to the public
exceeds the amount of any damages which such Placement Agent has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
Placement Agent’s obligations in this subsection (d) to contribute are several
in proportion to their respective placement agency obligations and not joint.
The Company and the Placement Agents agree that it would not be just and
equitable if contribution pursuant to this Section 8(d) were determined by pro
rata allocation (even if the Placement Agent were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 9(d).

 



23

 

 

10. The Placement Agent may terminate this Agreement by notice given to the
Company, if after the execution and delivery of this Agreement and prior to the
Closing Date: (i) a suspension or material limitation in trading in securities
generally on the NYSE or on NASDAQ; (ii) a suspension or material limitation in
trading in the Company’s securities on NASDAQ; (iii) a general moratorium on
commercial banking activities declared by either Federal or New York authorities
or a material disruption in commercial banking or securities settlement or
clearance services in the United States; (iv) the outbreak or escalation of
hostilities involving the United States or the declaration by the United States
of a national emergency or war or (v) the occurrence of any other calamity or
crisis or any change in financial, political or economic conditions in the
United States or elsewhere, if the effect of any such event specified in clause
(iv) or (v) in your judgment makes it impracticable or inadvisable to proceed
with the public offering or the delivery of the Securities being delivered on
the terms and in the manner contemplated in the Pricing Disclosure Package.

 

11. The respective indemnities, agreements, representations, warranties and
other statements of the Company and the Placement Agent, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of the Placement Agent or any controlling person of the Placement Agent, or the
Company, or any officer or director or controlling person of the Company, and
shall survive delivery of and payment for the Securities.

 

12. If this Agreement shall be terminated, the Company will reimburse the
Placement Agent through you for all out of pocket expenses, including fees and
disbursements of counsel, reasonably incurred by the Placement Agent in making
preparations for the purchase, sale and delivery of the Securities not so
delivered, but the Company shall then be under no further liability to the
Placement Agent except as provided in Sections 7 and 9 hereof.

 

13. In all dealings hereunder, you shall act on behalf of each of the Placement
Agents, and the parties hereto shall be entitled to act and rely upon any
statement, request, notice or agreement on behalf of any Placement Agent made or
given by you.

 

24

 

 

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Placement Agent shall be delivered or sent by mail or facsimile
transmission to you as the Representative in care of Laidlaw & Company (UK)
Ltd., 546 Fifth Avenue, 5th Floor, New York, New York 10036, Attention: Hugh
Regan, Executive Director, Facsimile: (212) 297-0670; and if to the Company
shall be delivered or sent by mail or facsimile transmission to the address of
the Company set forth on the cover of the Registration Statement, Attention:
Secretary, Facsimile: (732) 243-9499 (with copies to those parties specified
thereon). Any such statements, requests, notices or agreements shall take effect
upon receipt thereof.

 

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Placement Agent is required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
Placement Agents to properly identify their respective clients.

 

14. This Agreement shall be binding upon, and inure solely to the benefit of,
the Placement Agent, the Company and, to the extent provided in Sections 9 and
11 hereof, the officers and directors of the Company and each person who
controls the Company or the Placement Agent, and their respective heirs,
executors, administrators, successors and assigns, and no other person shall
acquire or have any right under or by virtue of this Agreement. No purchaser of
any of the Securities from the Placement Agent shall be deemed a successor or
assign by reason merely of such purchase.

 

15. Time shall be of the essence of this Agreement. As used herein, the term
“business day” shall mean any day when the Commission’s office in Washington,
D.C. is open for business and “New York Business Day” shall mean each Monday,
Tuesday, Wednesday, Thursday and Friday which is not a day on which banking
institutions in New York City are generally authorized or obligated by law or
executive order to close.

 

16. The Company acknowledges and agrees that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
following discussions and arms-length negotiations between the Company, on the
one hand, and the Placement Agent, on the other, (ii) in connection therewith
and with the process leading to such transaction the Placement Agent is not the
agent or fiduciary of the Company, (iii) no Placement Agent has assumed an
advisory or fiduciary responsibility in favor of the Company with respect to the
offering contemplated hereby or the process leading thereto (irrespective of
whether such Placement Agent has advised or is currently advising the Company on
other matters) or any other obligation to the Company except the obligations
expressly set forth in this Agreement and (iv) the Company has consulted its own
legal and financial advisors to the extent it deemed appropriate. The Company
agrees that it will not claim that the Placement Agent, or any of them, has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Company, in connection with such transaction or the process
leading thereto. The Company waives, to the fullest extent permitted by law, any
claims it may have against the Placement Agent for breach of fiduciary duty or
alleged breach of fiduciary duty and agrees that the Placement Agent shall have
no liability (whether direct or indirect) to the Company in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of the Company, including stockholders, employees or creditors of
the Company.

 



25

 

 

17. The Company has been advised that the Placement Agent and their affiliates
are engaged in a broad range of transactions which may involve interests that
differ from those of the Company and that the Placement Agent has no obligation
to disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship. The Company acknowledges that the
Placement Agent’s research analysts and research departments are required to be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and that such Placement Agent’s
research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of their respective investment
banking divisions. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against the Placement
Agent with respect to any conflict of interest that may arise from the fact that
the views expressed by their independent research analysts and research
departments may be different from or inconsistent with the views or advice
communicated to the Company by such Placement Agent’s investment banking
divisions. The Company acknowledges that the Placement Agent is a full service
securities firm and as such from time to time, subject to applicable securities
laws, may effect transactions for its own account or the account of its
customers and hold long or short positions in debt or equity securities of the
companies that may be the subject of the transactions contemplated by this
Agreement.

 

18. This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Placement Agent, or any of them,
with respect to the subject matter hereof.

 

19. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The Company agrees that
any suit or proceeding arising in respect of this agreement or your engagement
will be tried exclusively in the U.S. District Court for the Southern District
of New York or, if that court does not have subject matter jurisdiction, in any
state court located in The City and County of New York and the Company agrees to
submit to the jurisdiction of, and to venue in, such courts.

 

20. The Company and the Placement Agent hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

21. This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such counterparts shall together constitute one and the same instrument.

 

22. Notwithstanding anything herein to the contrary, the Company is authorized
to disclose to any persons the U.S. federal and state income tax treatment and
tax structure of the potential transaction and all materials of any kind
(including tax opinions and other tax analyses) provided to the Company relating
to that treatment and structure, without the Placement Agent imposing any
limitation of any kind. However, any information relating to the tax treatment
and tax structure shall remain confidential (and the foregoing sentence shall
not apply) to the extent necessary to enable any person to comply with
securities laws. For this purpose, “tax structure” is limited to any facts that
may be relevant to that treatment.

  



26

 

 

23. If any term or other provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions of this Agreement shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

 

24. Except as otherwise expressly provided herein, the provisions of this
Agreement may be amended or waived at any time only by the written agreement of
the parties hereto. Any waiver, permit, consent or approval of any kind or
character on the part of any such holders of any provision or condition of this
Agreement must be made in writing and shall be effective only to the extent
specifically set forth in writing. The failure of any party hereto to enforce at
any time any provision of this Agreement shall not be construed to be a waiver
of such provision, nor in any way to affect the validity of this Agreement or
any part hereof or the right of any party thereafter to enforce each and every
such provision. No waiver of any breach of this Agreement shall be held to
constitute a waiver of any other or subsequent breach.

 

[signature page follows]

 

27

 

 

If the foregoing is in accordance with your understanding, please sign and
return to us, and upon the acceptance hereof by you, on behalf of the Placement
Agent, this letter and such acceptance hereof shall constitute a binding
agreement between the Placement Agent and the Company.

 

  Very truly yours,       ACTINIUM PHARMACEUTICALS, INC.         By:

/s/ Kaushik J. Dave

    Name: Kaushik J. Dave     Title:   President and CEO

 

Accepted as of the date hereof:

 

LAIDLAW & COMPANY (UK) LTD.

 

By:

/s/ Hugh Regan

  Name: Hugh Regan     Title:   Executive Director  

 

On behalf of the Placement Agent

 

28

 

 

SCHEDULE I

 

Number of Securities to be issued: 1,923,078 shares of Common Stock

 

Offering Price: $2.60 per Security

 

Agency Fee: 7.0% Placement Fee   1.0% Non-Accountable Expense payable to the
Representative



  

29

 

 

SCHEDULE II

 

(a) General Use Issuer Free Writing Prospectuses:

 

None

 

(b) Additional Documents Incorporated by Reference:

 

None

 

(c) Information other than the Pricing Prospectus that comprise the Pricing
Disclosure Package:

 

None

 

30

 

 

SCHEDULE III

 

Name

  Sandesh Seth   David Nicholson   Kaushik Dave   Sergio Traversa   Richard
Steinhart   Dragan Cicic  

 

31

 

 

Annex I

 

[Form of Lock-Up Letter]

 

Actinium Pharmaceuticals, Inc.
Lock-Up Letter Agreement

 

[__], 2015

 

Laidlaw & Company (UK) Ltd.,

As representative of the several Placement Agents

named thereto,

c/o Laidlaw & Company (UK) Ltd.
546 Fifth Avenue, 5th Floor
New York, New York 10036

 

Re:        Proposed Public Offering by Actinium Pharmaceuticals, Inc.

 

Ladies and Gentlemen:

 

The undersigned, a securityholder of Actinium Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), understands that Laidlaw & Company (UK) Ltd., as
representative of the several placement agents (the “Representative”), proposes
to enter into a Placement Agency Agreement (the “Placement Agency Agreement”)
with the Company providing for the public offering (the “Public Offering”) of
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”). In recognition of the benefit that such an offering will confer upon
the undersigned as a securityholder of the Company, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned (or any affiliate of the undersigned or any person
in privity with the undersigned or any affiliate of the undersigned) agrees with
the Representative that, during a period commencing on the date hereof and
ending on the 60th day after the date of the Placement Agency Agreement (the
“Lock-Up Period”), the undersigned will not, without the prior written consent
of the Representative, directly or indirectly, (i) offer, pledge, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant for the sale of, or
otherwise dispose of or transfer any Common Stock or any securities convertible
into or exchangeable or exercisable for Common Stock, whether now owned or
hereafter acquired by the undersigned or with respect to which the undersigned
has or hereafter acquires the power of disposition, or file, make any demand
with respect to, cause to be filed, or exercise any right with respect to any
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), with respect to any of the foregoing (collectively, the
“Lock-Up Securities”), (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of Lock-Up Securities, whether any such swap
or transaction is to be settled by delivery of Common Stock or other securities,
in cash or otherwise or (iii) engage in any short selling of the Securities.

 



32

 

 

Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Securities without the prior written
consent of the Representative, provided that (1) the Representative receives a
signed lock-up agreement for the balance of the lockup period from each donee,
trustee, distributee, or transferee, as the case may be, (2) any such transfer
shall not involve a disposition for value, (3) such transfers are not required
to be reported with the Securities and Exchange Commission in accordance with
the Securities Exchange Act of 1934, as amended the (“Exchange Act”) under
Section 16 or otherwise, and (4) neither the undersigned nor any donee, trustee,
distributee or transferee, as the case may be, otherwise voluntarily effects any
public filing or report or other public notice regarding such transfers:

 

(i) as a bona fide gift or gifts; or

 

(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned (for purposes of this lock-up agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin); or

 

(iii) as a distribution to limited partners or stockholders of the undersigned;
or

 

(iv) to any investment fund or other entity controlled or managed by the
undersigned; or

 

(v) transfers by will, other testamentary document or intestate succession to
the legal representative, heir, beneficiary or a member of the immediate family
of the undersigned.

 

In addition, this letter agreement shall not restrict the delivery of Common
Stock to the undersigned upon vesting and settlement of restricted share units
or exercise of options outstanding on the date hereof in accordance with their
terms; provided, for the avoidance of doubt, that this letter agreement shall
restrict the Common Stock delivered upon any such vesting, settlement or
exercise.

 

Furthermore, the undersigned may sell shares of Common Stock purchased by the
undersigned on the open market following the Public Offering if and only if
(i) such sales are not required to be reported in any public report or filing
with the Securities Exchange Commission in accordance with the Exchange Act
under Section 16 or otherwise and (ii) neither the undersigned nor any purchaser
of the Common Stock otherwise voluntarily effects any public filing or report or
other public notice regarding such sales.

 

Notwithstanding anything in the first paragraph hereof, if:

 

(1) during the last 17 days of the Lock-Up Period, the Company issues an
earnings release or material news or a material event relating to the Company
occurs; or

 

(2) prior to the expiration of the Lock-Up Period, the Company announces that it
will release earnings results or becomes aware that material news or a material
event will occur during the 16-day period beginning on the last day of the
Lock-Up Period, the Representative may extend, by written notice to the Company,
the restrictions imposed by this lock-up agreement until the expiration of the
18-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event, as applicable.

 



33

 

 

The undersigned hereby acknowledges and agrees that written notice of any
extension of the Lock-Up Period pursuant to the previous paragraph will be
delivered by the Representative to the Company (in accordance with the notice
section of the Placement Agency Agreement) and that any such notice properly
delivered will be deemed to have been given to, and received by, the
undersigned. The undersigned further agrees that, prior to engaging in any
transaction or taking any other action that is subject to the terms of this
lock-up agreement during the period from the date of this lock-up agreement to
and including the 34th day following the expiration of the initial Lock-Up
Period, it will give notice thereof to the Company and will not consummate such
transaction or take any such action unless it has received written confirmation
from the Company that the Lock-Up Period (as may have been extended pursuant to
the previous paragraph) has expired.

 

In furtherance of the foregoing, the undersigned also agrees and consents to the
entry of stop transfer instructions with the Company’s transfer agent and
registrar against the transfer of the Lock-Up Securities except in compliance
with the foregoing restrictions and the Company and its transfer agent are
hereby authorized to decline to make any transfer of Lock-Up Securities if such
transfer would constitute a violation or breach of this agreement. In addition,
the undersigned further agrees that (i) it will not, during the Lock-Up Period,
make any demand or request for or exercise any right with respect to the
registration under the Securities Act of any Lock-Up Securities.

 

This letter agreement shall automatically terminate if (i) the Company notifies
the Representative in writing that it does not intend to proceed with the Public
Offering, (ii) if the Placement Agency Agreement is not executed prior to June
15, 2015 or (iii) if the Placement Agency Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the Common Stock to be sold thereunder.

 

This agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

[Signature Page Follows]

 

34

 

 

  Very truly yours,         Signature:          

Print Name:

          Address:        

 

 

 

 

